Title: To Benjamin Franklin from Jonathan Williams, Jr., 9 February 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin



Dear & hond Sir
Nantes 9 Febry 1782
I recd your Favour of the 6 Inst. desiring to know if there are any American Vessells here that want freight to go to Brest to take in. There are in this Port two American Vessells only, the Favourite Capt Buchannan, & the betsey Capt Gallagher, the former a new ship of twenty Guns armed by Mr. Johnson, the latter an armed Brig lately arrived from Philadelphia to the Address of Mr Barclay. Mr Johnson says if the Goods were here it might do, but he cannot think on any terms of sending his Vessell to Brest to take in & suffer the detention of waiting for Convoy. Mr Barclay is the only person who can decide about the Brig, but Mr Moylan who has the care of her in Mr Barclay’s Absence will be here in a day or two, & I may then know further I do not imagine however that the Application will be successfull for these Vessells find so much private freight of rich Goods at 10 per Ct on their Value so far from wanting Freight, one is obliged to Sollicit to get Goods on board and coarse & heavy ones of Little Value are generally refused, if I can give you any Information, I will write again next Post in the mean time I am as ever
Your dutifull & Affectionate Kinsman
Jona Williams J


I have a constant Pain in my Breast which is supposed to proceed from my Position when writing, & for this Reason I am obliged to make use of another hand but I hope it will be only for a short Time.
JWJ

 
Notation: J. Williams 9. Feby. 1782.
